Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 4, 2022

                                       No. 04-21-00518-CV

                BULVERDE VILLAGE PROPERTY OWNERS ASSOCIATION,
                                   Appellant

                                                v.

     BULVERDE VILLAGE HOMEOWNERS ASSOCIATION, INC. a/k/a The Point,
                            Appellee

                    From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI03243
                            Honorable Laura Salinas, Judge Presiding


                                          ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        Appellee filed its Motion to Dismiss for Lack of Jurisdiction Due to Lack of Authority of
Appellant POA to Appeal on December 1, 2021. The motion to dismiss is carried with the
appeal.

           It is so ORDERED on February 4, 2022.
                                                            PER CURIAM



           ATTESTED TO: _________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT